        Case 1:16-cv-07552-JGK Document 191 Filed 07/03/19 Page 1 of 3


HERZFELD&
  RUBIN,PC.
   ATTORNEYS AT LAW       125 BROAD STREET, NEW YORK, NY I 0004   TEL 212 471-8500   FAX 2 i 2 344-3333   WWW.HERZFELD-RUBIN.COM




                                                                                                   Miriam Skolnik, Esq.
                                                                                                   Direct Line; (212) 471-8457
                                                                                                   inskolnik@herzfeld-iubin.coin



                                                  July 3, 2019

 VIA ECF AND EXPRESS MAIL
 Hon. John G. Koeltl
 United States District Court
 Southern District of New York
 500 Pearl Street,
 New York, New York 10007

                        Re:       Rivera v. Home Depot U.S.A., Inc.
                                  Civil Action No. 16 CV 7552

 Dear Judge Koeltl;

        We represent third-party defendant Bryan’s Home Improvement Corp. (“BHIC”). We
 submit this letter in response to the letter submitted yesterday by counsel for Defendant Home
 Depot U.S.A., Inc. (“Home Depof’), and to clarify misstatements included in that letter.

        Plome Depot’s letter, and counsel’s misunderstanding of BHIC’s position with regard to
 Home Depot’s Judgment against it, stem from Home Depot’s misapprehension of New York law.
 In order to clarify the current posture of the case some basic background is required. This is a
 personal injury action commenced by Daniel Rivera for injuries he sustained while employed by
 BHIC. Pursuant to New York Workers’ Compensation Law §§ 10 and 11, Workers’
 Compensation Benefits are the exclusive remedy available to Plaintitl as against his employer,
 BHIC. Accordingly, Plaintiff commenced the instant action against Home Depot, the general
 contractor that had retained BHIC, seeking recovery lor his injuries. Home Depot then
 commenced a third-party action against BHIC for common law and contractual indemnification.
 Pursuant to New York Workers’ Compensation Law § 11, Home Depot could only recoveiHhr
 common law indemnification upon a showing that Plaintiff had sustained a “grave injury,” as
 defined under New York Workers’ Compensation Law §11.

         Ultimately, Judge Forrest granted Home Depot summary judgment based on both
 contractual and common law indemnification. After the amount of damages was ascertained.
 Plaintiff asked the district court to enter a single Judgment awarding plaintiff Judgment against
 Home Depot and requiring that “payment of the plaintiffs’ judgment against defendant/third-party

                                                  AFFILIATES

         LIVINGSTON, NEW JERSEY              BUCHAREST, ROMANIA                  LOS ANGELES, CALIFORNIA
         Case 1:16-cv-07552-JGK Document 191 Filed 07/03/19 Page 2 of 3


HERZFELD&
  RUBIN,PC.
 July 3, 2019
 Page 2

 plaintiff Home Depot IJ.S.A., Inc. be made by third-party defendant Bryan’s Home Improvement
 Corp.” (ECF Docket No. 141).

         BPIIC opposed the entry of Plaintiffs proposed Judgment because it violated New York
 law. (ECF Docket No. 139) First, as the New York Court of Appeals explained in Klinger v.
 Dudley, 41 N.Y.2d 362 (1977), a plaintiff may not recovery directly from a third-party defendant
 against which it has no direct claim. In addition, the main defendant (here Home Depot) cannot
 recover against the third-party defendant (here BHIC) until it pays the Judgment to the Plaintiff.
 Second, any direct Judgment by Rivera against BHIC would violate the provisions of the Workers’
 Compensation Law which make Workers’ Compensation benefits the sole remedy available by an
 employee against his employer. Reich v. Manhattan Boiler & Equipment Corp., 91 N.Y.2d 772
 (1998).

         Ultimately, Judge Forrest entered two separate Judgments. First, a Judgment in lavor ot
 Plaintiff against Home Depot (ECF Docket No. 151), and a separate Judgment based on common
 law an.d contractual indemnification in favor of Home Depot against BHIC (Docket No. 152).
 Home Depot did not appeal from the Judgment against it. Judge Forrest nevertheless stayed
 enforcement of the Judgment against Home Depot pending a resolution of BHIC’s appeal from
 Docket No. 152. No stay was entered with regard to the latter, and BHIC takes no position with
 regard to whether the stay of enforcement of Docket No. 151 should be continued.

         BHIC appealed from the Judgment in favor of Home Depot based on contractual and
 common law indemnification, seeking reversal of the district court’s award of summary judgment
 on the issue of contractual indemnification as Vv^ell as its grant of summary judgment on the issue
 of grave injury, a prerequisite to the court’s entry of judgment based on common law
 indemnification. During the course of oral argument on the appeal, I was asked by the Second
 Circuit whether a decision that Home Depot was entitled to contractual indemnification would
 render any issue with regard to common law indemnification moot. I explained to the Couit that
 an affirmance on contractual indemnification only would result in the absence of any insurance
 coverage for
           . _ BFIIC for the indemnification Judgment. (A position with which counsel for Home
 Depot and Plaintiff agreed). When Flome Depot proclaimed that it was not aware of that fact, 1
 informed the Court that the State Insurance Fund which provides coverage for common-law
 indemnification only, is, by statute, barred from providing coverage for contractual
 indemnification claims, citing to New York Workers’ Compensation Law § 76(1). In addition, I
 informed the Court that the insurance company that provided contractual indemnification coverage
 to BHIC had disclaimed coverage, a fact of which Home Depot was long aware. A copy of the
 disclaimer letter which was sent to counsel for Home Depot is annexed. We have also been
 informed that BHIC has no assets.

           On May 30, 2019, the Second Circuit affirmed the Judgment appealed from but only with
  regal-d to contractual indemnification (“Because we conclude that BHIC is liable to Home Depot
  on a theory of contractual indemnity, we need not address the district court’s findings that Rivera
         Case 1:16-cv-07552-JGK Document 191 Filed 07/03/19 Page 3 of 3


HERZFELD&
  RUBIN,PC.
 July 3,2019
 Page 3

 suffered a ‘grave injury’ as a matter of law.”) (ECF Docket No. 182, p.4)

         After the mandate was issued, counsel for Home Depot called me and inquired whether
 BHIC would pay the Plaintiff directly to satisfy Plaintiffs Judgment against Home Depot. I
 explained that New York law bars Plaintiff from recovering directly from the third-party
 defendant, and that Home Depot, as the third-party plaintiff, could not recover from BHIC until it
 had paid the Plaintiff. I further explained that any payment by BHIC directly to the Plaintiff would
 violate New York’s Workers’ Compensation Law. I also reminded counsel that there was no
 insurance coverage for contractual indemnification.

         Under established Second Circuit precedent “if an appellate court considers only one of a
 lower court’s alternative bases for its holding, affirming the judgment without reaching the
 alternative bases, only the basis that is actually considered can have any preclusive effect.
 Niagara Mohawk PoM>er Corp. v. Tonawanda Band of Seneca Indians, 94 F.3d 747, 754 (2d Cir.
  1996). Accordingly, the Second Circuit’s affirmance of Home Depot’s judgment on contractual
 indemnificatiqn .grounds only, and its express determination not to affirm the judgment on the
 basis of grave injury/common-law indemnification, eliminates any collateral estoppel or res
 judicata effect of that finding and it is no longer law of the case. Aviall, Inc. v. Ryder Sys., 110
 F.3d 892, 897 (2d Cir. 1997); Gelb v. Royal Globe Ins. Co., 798 F.2d 38, 45 (2d Cir. 1986).

                                                       Respectfully submitted.

                                                       /s/ Miriam Skolnik
                                                       Miriami Skolnik


 MS:kl
